United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
           IN THE UNITED STATES COURT OF APPEALS                           June 27, 2007
                   FOR THE FIFTH CIRCUIT
                                                                      Charles R. Fulbruge III
                                                                              Clerk

                                  No. 05-51076
                                Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

v.

MANUEL ALBERTO ROCHA-RAMIREZ,

                                             Defendant-Appellant.

                                       _______________

                    Appeal from the United States District Court
                        for the Western District of Texas
                               No. 4:01-CR-419-2
                                      _______________

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Manuel Alberto Rocha-Ramirez appeals the sentence he received following the

revocation of his supervised release. Rocha-Ramirez was sentenced to 12 months of

imprisonment, to be served consecutively to the 27-month sentence he received for




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                       No. 05-51076
                                            -2-

possession with intent to distribute marijuana. Rocha-Ramirez’s revocation proceeding took

place four months after he was sentenced for possession with intent to distribute.

       Rocha-Ramirez contends that the district court erred by imposing his sentence

following revocation to run consecutively to his sentence for possession with intent to

distribute. He argues that his sentences would have been concurrent had his revocation

proceeding occurred in conjunction with his sentencing on the underlying offense. He

further argues that the consecutive sentencing was unreasonable because the district court

gave no reason for it and because he received ineffective assistance of counsel.

       The district court had statutory discretion to impose the term of imprisonment

following revocation to run concurrent with, or consecutively to, the term of imprisonment

imposed for possession with intent to distribute. See 18 U.S.C. § 3584(a). The Sentencing

Guidelines recommended that Rocha-Ramirez’s sentence be imposed to run consecutively

to his other sentence. See U.S.S.G. § 7B1.3(f), p.s. Rocha-Ramirez received the shortest

sentence recommended by the Sentencing Guidelines. See § 7B1.4(a)(1), p.s. His 12-month

term will not commence until he has completed his 27-month term, so he cannot demonstrate

that the four-month period between his sentencing and his revocation proceeding affected

his substantial rights. See FED. R. CRIM. P. 52(a). Accordingly, Rocha-Ramirez cannot show

that his sentence is unreasonable or that it was issued in violation of the law. United States

v. Hinson, 429 F.3d 114, 115-16, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).
                                      No. 05-51076
                                           -3-

       Generally, this court declines to review claims of ineffective assistance of counsel

raised for the first time on direct appeal because there has been no opportunity to develop

the record. United States v. Miller, 406 F.3d 323, 335-36 (5th Cir. 2005), cert. denied, 126

S. Ct. 207 (2006). The record is not sufficiently developed for consideration of Rocha-

Ramirez’s contention that counsel was ineffective.

       AFFIRMED.